40 So.3d 84 (2010)
Larry E. WILLIAMS and Joyce M. Williams, Appellants,
v.
LIBERTY BANCORPORATION, C. David Brown, et al., Appellees.
No. 5D09-1494.
District Court of Appeal of Florida, Fifth District.
July 9, 2010.
David S. Oliver, of Baker & Hostetler, LLP, Orlando, for Appellant.
Jamie Billotte Moses and Emery H. Rosenbluth, Jr., of Fisher, Rushmer, Werrenrath, Dickson, Talley & Dunlap, P.A., Orlando, for Appellees.
PER CURIAM.
We find no reversible error in the trial court's determination that appellants' request for certain documents of Liberty Bancorporation did not comply with section 607.1602, Florida Statutes (2007). Our affirmance does not preclude appellants from submitting an amended request for those documents.
AFFIRMED.
GRIFFIN, PALMER and EVANDER, JJ., concur.